Citation Nr: 1821418	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-60 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for mitral valve disease, status post repair (claimed as heart condition), to include as due to herbicide exposure.

2. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran has current diagnoses of a heart condition (noted as mitral valve disease) and prostate cancer.  A remand is necessary to obtain a VA examination and medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board (and the RO) does not have the expertise to resolve this inquiry without resort to the expertise of a person with medical training.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Veteran claims that these disorders are related to (i) herbicide exposure during service or (ii) exposure to other industrial chemicals and solvents.  In support, he has submitted a lay statement from a fellow service member (D.H.) detailing their exposure to herbicide agents and chemical compounds during their service.  He has also submitted the contents of an Environmental Protection Agency (EPA) website showing that the El Toro Marine Corps Air Station, at which he was stationed, required environmental mitigation efforts before parcels of the base were sold commercially.  Finally, he has stated that he was exposed to Agent Orange when cleaning off planes that sprayed Agent Orange in the Republic of Vietnam.

Exposure to Tactical and Commercial Grade Herbicide Agents

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent. 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  38 U.S.C. § 1116(a); 38 C.F.R. § 3.309(e).  These diseases include ischemic heart disease (IHD), including coronary artery disease (CAD) and prostate cancer.  

Notably, the Veteran did not serve in the Republic of Vietnam, and so he is not entitled to service connection on a presumptive basis.  He is, however, entitled to consideration of whether service connection is warranted on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Regarding the Veteran's allegation that he was exposed to tactical grade herbicide agents, the Board notes that the Joint Services Records Research Center issued a formal finding in November 2016 found that there was not sufficient evidence to verify the Veteran's exposure to Agent Orange.  Further, the formal founding stated that, assuming the Veteran did clean aircraft that had sprayed Agent Orange in Vietnam, "there is no scientific evidence available to VA showing that being in the vicinity of, or cleaning aircraft . . . can be considered as exposure to Agent Orange."

A fellow service member submitted a written statement in support of the Veteran's claim.  In this statement, dated February 2018 and received by VA in March 2018, D. H. wrote that in 1962 he sprayed herbicides at Camp Hansen and the Northern Training Area of Okinawa.  He asserted that the Veteran was directly exposed to such herbicides.  The Board notes that that routine spraying of commercial herbicides often occurred on military bases to clear brush.  The chemicals used for that task is different from the tactical herbicides used in the Republic of Vietnam and for which presumptive service connection is available.  

Further, the Veteran submitted a photograph of El Toro Marine Corps Air Station on May 11, 1971, about six and a half years after he separated from service.  In that photograph, the Veteran has labeled "55-gallon barrels Agent Orange."  In a lay statement submitted in February 2018, the Veteran's fellow service member stated that he had no idea what was in those drums, but that people came down with flu-like symptoms-dizziness and vomiting-after spraying the chemicals contained in these drums.

The suggestion that the photograph submitted is evidence that the Veteran was exposed to tactical grade herbicides is not credible.  First, the photograph is from several years after the Veteran separated from service.  Second, there is no evidence to suggest that those drums were there during the Veteran's service.  Third, even if they were, there is no evidence to suggest that the drums contained Agent Orange or other tactical herbicides, as it has been stated that the contents of the drums was unknown.  Thus, the photograph of the base on May 11, 1971 is completely irrelevant to the Veteran's claim that he was exposed to tactical herbicides during service.

In short, there is no credible evidence to suggest that the Veteran was exposed to tactical grade herbicides such as Agent Orange during service, and an opinion as to tactical herbicide exposure is not needed.  See VA Memo 11/15/2016.  However, an opinion is needed with regard to the Veteran's reported exposure to commercial grade herbicides.  See Combee.

Exposure to Other Industrial Chemicals and Solvents

As indicated, the Veteran also asserts that his heart disorder and prostate cancer are related to industrial chemicals and solvents that he was exposed to in service.

In the February 2018 letter from D.H., the Veteran's former fellow service member, D.H. asserted that both he and the Veteran were exposed to toxins on a daily basis through use of chemical solvents, and degreasers with Trichloroethylene, benzene, and diesel fuel when cleaning parts and weapons.  He indicated that no safety equipment was worn.

The Veteran has submitted the contents of an Environmental Protection Agency (EPA) website showing that the El Toro Marine Corps Air Station, at which he was stationed, required environmental mitigation efforts before parcels of the base were sold commercially.

Additional development is necessary regarding the assertion that the Veteran was exposed to toxins at El Toro.  The Veteran's service records confirm he was stationed at El Toro Marine Corps Air Station from October 1963 to October 1964.  His personnel records also reflect he served as a Motor Vehicle Mechanic.

The Board notes that the Environmental Protection Agency's website confirms that MCAS El Toro is a Superfund Site and was decommissioned in 1999 under the Base Realignment and Closure Act (BRACA).  A total of 25 potentially contaminated areas were identified on the Air Station, including four landfills suspected of containing both hazardous and solid waste, and other areas where polychlorinated biphenyls (PCBs), battery acids, leaded fuels, and other hazardous substances were suspected of being dumped or spilled.  A Remedial Investigation conducted by El Toro identified volatile organic compounds (VOCs), primarily trichloroethylene (TCE), in groundwater that migrated more than three miles off base.  See https://yosemite.epa.gov/r9/sfund/r9sfdocw.nsf/ ViewByEPAID/CA6170023208.

The Veteran has not been afforded an examination to address his contention that his heart and prostate disabilities were caused by exposure to toxic chemicals while stationed at Marine Corps Air Station El Toro.  Therefore, a remand is necessary to obtain medical opinions as to whether these conditions are related to toxic chemicals in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for examination(s) of his heart condition and prostate cancer by the appropriate medical clinician(s) to determine the etiology of his heart condition and prostate cancer.  After examination and review of the entire claims file, to include A COPY OF THIS REMAND, the examiner should opine as to whether:

(A) It is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's heart condition is related to service, or onset within one year after separation of service.

(B) It is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's prostate cancer is related to service.

A complete rationale must be provided for any opinion rendered.  For each disability, please specifically address the Veteran's contentions that his disorders are related to in-service exposure to: 1) commercial herbicides and 2) industrial chemicals and solvents, by their use in duties or via the water supply.  Also note that the Veteran served at El Toro Marine Corps Air Station, which is a superfund site.  A discussion of any medical and/or scientific literature or studies supporting the opinion may also be helpful.

2.  Finally, readjudicate the claims remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




